—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered January 14, 1997, convicting him of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It was improper to permit the People’s rebuttal witness to repeat the testimony that he had given on the People’s direct case (see, People v Brown, 126 AD2d 657; People v Gabriel, 241 AD2d 835). However, this error was harmless under the circumstances of this case (see, People v Alston, 158 AD2d 607; People v Brown, supra).
The defendant’s remaining contention is unpreserved for appellate review, and we decline to reach it in the exercise of our interest of justice jurisdiction (see, People v Davis, 248 AD2d 399). O’Brien, J. P., Pizzuto, Joy and Goldstein, JJ., concur.